El Jtjez Asociado Su. MacLeaby,
emitió la opinión del Tribunal.
El presente recurso de apelación fue interpuesto ante este Tribunal el 24 de Setiembre de 1903, por Emilio Mon-tilla, solicitando la revocación de una sentencia que contra él había dictado,, en 14 de Agosto de 1903, el Tribunal de Distrito de San Juan, en una demanda que dicho Monti-11a había entablado para conseguir la anulación de cier-tos documentos y decretos de Tribunales, referentes á una finca sita en el término municipal de Bayamón, y llama-da “Santa Cruz”. Este recurso es el término dé una pro-longada serie de litigios que empezaron en la Corte Provisional de los Estados Unidos, el día 20 de Diciembre de *1621899, y han continuado sin descanso, en una ú otra forma, hasta el día de hoy.
Dichos litigios tuvieron su principio en un contrato de arrendamiento otorgado por Montilla á favor de Yan Syckel, el 23 de Junió de 1897, y se refieren á varias hipo-tecas y cargas con que la finca había sido gravada antes y después de empezarse esos litigios: cuyas hipotecas y cargas, en su mayoría, se hallaban en poder de José E. Marxuach, que desde el principio hasta el fin, ha sido ín-timamente implicado en dichos litigios. De cuando en cuando ha habido cambios en la representación de las partes, hasta que finalmente el apelante se halla represen-tado por el Señor Charles Hartzell y Don Manuel Rodrí-guez Serra; y los apelados, por Don Eduardo Acuña y el Hon. 1ST. B. K. Pettingill. Se comprenderán mejor las cuestiones de derecho y de hecho que esta apelación en-vuelve, después de haber examinado cuidadosa y deteni-damente la sentencia dictada por el Tribunal sentencia-dor, contra la cual se ha interpuesto el recurso de apela-ción, y por esta razón, se transcribe á la letra, á continua-ción. Dicha sentencia es como sigue:
“Sentencia. En la Ciudad de San Juan de Puerto Rico, á 14 de Agosto de 1903. — Vistos en juicio oral y público estos autos decla-rativos seguidos ante este Tribunal, entre partes de la una, como demandante, Don Emilio Montilla y Valdespino, mayor de edad y vecino de esta Ciudad, defendido por el Letrado Don Pedro de Aldrey y Montolio, y de la otra como demandados, Don José E. Marxuach, defendido por el Letrado Don 'Wencelao Bosch, no ha-biendo asistido al juicio oral, y la sociedad P. Van Siekel y Com-pañía, y Don Paul Van Siekel, defendidos por el Letrado Don Eduardo Acuña Aybar; sobre nulidad de varias escrituras y de un juicio ejecutivo.
Resultando: que por acta otorgada ante el Notario Don Mauricio Guerra Mondragón, en 16 de Diciembre de 1899 Don Paulino Van Siekel consignó que por escritura de 23 de Junio de 1897 celebró Don Emilio Montilla y Valdespino, propietario de la finca rústica *163“Santa Cruz”, sita en Bayamón, contrato'de arrendamiento no fi-jando duración, dejándolo á voluntad del exponente siempre que pagara con puntualidad el canon estipulado, que haciendo uso de esta potestad, por acta ante dicho Notario formalizada el 21 de Octu-bre del 99, designó más de seis años para la duración del contrato desde su icelebración, sin renunciar al derecho de continuarlo ven-cido ese plazo; que Montilla tiene reconocido un crédito hipotéca-rio por $10.450 provinciales, á favor de Don José E. Marxuach quien sigue pleito contra su deudor y contra la finca Santa Cruz pretendiendo el remate de ella; y como la obstrucción de sus tra-bajos en la finca, le causaría perjuicio, está decidido á poner los medios de evitarlos sin lesionar los intereses del, acreedor, ponien-do á Montilla en 'aptitud de cumplir el arrendamiento, otorga dicha acta y el Notario requiera á Marxuach para que reciba la cantidad que reclama á Montilla y sus intereses y subrogue á Yan Sickel en sus derechos hipotecarios cediéndoselos, así como sus aciones contra.el deudor, requiera á Montilla consienta en ese pago aceptando la cesión que á favor del compareciente debe hacer Marxuach de la acreen-cia y réditos, reconociéndole como su acreedor subrogado en sus-titución del cedente; constando el requerimiento á Marxuach quién contestó con los artículos 1158,1159,1210 del Código Civil, exponiendo sobre ellos lo que de la escritura consta; y requerido Montilla con-testó: no le conviene aceptar la proposición de Yan Sickel, respec-to á los seis años del plazo de arriendo, es la primera noticia que tiene.
liesuUmdo: que Don Emilio Montilla presentó en 5 de Diciem-bre de 1902, demanda ordinaria contra Don José E. Marxuach, Don Pablo- Van Sickel y P. Yan Sickel y Comp., para que se declaren nulas las escrituras de 16 de Marzo de 1900 en cuanto traspasa la garantía hipotecaria constituida á favor de Marxuach sobre la Hacienda “Santa Cruz”; la de primero de Junio del mismo año de constitución de la sociedad demandada, en cuanto á ella se aportó como hipotecario un crédito que no lo era; nulas las inscripcio-nes por virtud de dichas escrituras practicadas en el Kegistro de la Propiedad; declarar que ni Pablo Yan Syckel, ni P. Yan Syckel y Comp., han sido nunca acreedores hipotecarios. de Don Emilio Montilla como subrogados en los derechos de Marxuach, que la so-ciedad solo tiene una acción personal contra Montilla por la canti-dad en que haya podido beneficiarle el pago que en su nombre hizo Yan Sickel á Marxuach: nulo el ejecutivo hipotecario que la socie-dad siguió contra Montilla: nula la adjudicación ,á ella de la Ha-*164eienda “Santa Cruz”, y nulas las inscripciones hechas por la adju-dicación en el Registro de la Propiedad; declarando extinguidas con arreglo á la ley, las hipotecas constituidas sobre el fundo “Santa Cruz” á favor de Marxuach, disponiendo la cancelación de las ins-cripciones de dichas hipotecas, condenando á P. Van Sickel y Ca., á indemnizar los daños y perjuicios que haya causado por el eje-cutivo que indebidamente tramitó y al pago de las costas: solici-tando por otros se ponga nota marginal de nulidad á la inscrip-ción de adjudicación de la hacienda “Santa Cruz.”
Resultando: que dicha demanda la funda en los hechos siguien-tes: que Montilla hasta el 21 de Diciembre de 1901, tuvo inscrita á su nombre en el Registro de la Propiedad como dueño la hacienda “Santa Cruz” de Rayamón compuesta de 314 cuerdas terreno: que sobre esa finca constituyó las siguientes hipotecas: por escri-tura de 19 de Agosto de 1893, para responder á Don José E. Marxuach de $4000 mejicanos en 18 de Agosto de 1895, con in-terés del diez por ciento: que en 28 de Marzo de 1894, Montilla confesó deber al mismo Marxuach otros $3000 mejicanos á pagar en. 15 de Marzo de 1897, constituyendo nueva hipoteca sobre “Santa Cruz ’ ’; que en escritura de 9 de Agosto de 1894 hipotecó por tercera vez la misma finca por $4000 mejicanos á Marxuech, de-biéndole por las tres hipotecas $11000 mejicanos, apreciando de co-mún acuerdo la finca en $23000 mejicanos: que en 23 de Junio de 1897, Montilla y Paul Van Sickel celebraron contrato de arren-damiento de la finca “Santa Cruz” por $105 provinciales, no te-niendo duración ese contrato, ni Montilla derecho á arrendar á otra persona, ni vender la finca cedida en arrendamiento, so pena de pago de daños y perjuicios que se causan á Van Sickel: que en 21 de Octubre de 1899 Van Sickel por sí y sin consentimien-to del otro contratante, varió las condiciones de contrato, y mo-dificó la cláusula 7a. comprometiéndose á tener arrendada la fin-ca por más de seis años, y aunque él Registrador negó la inscrip-ción de esa acta, el Tribunal de San Juan la ordenó, y apelada por el Registrador, recayó en ese expediente resolución ordenan-do la inscripción, -aunque estimando nula la cláusula de no vender que contenía el contrato: que á principios de'Diciembre de 1899, Marxuach, vencidas sus hipotecas, presentó demanda ejecutiva para su -cobro; que en 16 de dicho mes y año, Paul Van Syckel requirió á Marxuach y á Montilla por el Notario según se refiere en el acto men-cionada en el 1er. Resultando: que deseando Van ,-Sickel quedarse con la finca acudió, á principios de 1900, á la Corte Pro*165visional de los Estados Unidos en demanda que se prohibiese á Marxuaeh cobrar su crédito, ejecutar la hacienda “Santa Cruz”, ordenándole que recibiera el pago que Van Sickel ofrecía por el crédito 'contra Montilla, y á éste no procurase la venta de la pro-pidedad, fundándose en la cláusula sobre prohibición de enagenar; que vendida, la finca, Montilla no tendría con que indemnizarle los daños y perjuicios por ser pobre; 'Constándole era partícipe en una hermosa casa en San Juan, accediéndose por dicha Corte Provisional á lo por Van Sickel pedido: que en dichas peticiones y resoluciones no se incluyó se le declarase subrogado: que en 16 de Marzo de 1900, en escritura ante el Notario Palmer, insertándose la resolución de la Corte Provisional, se vió Marxuaeh compelido contra su voluntad á admitir el pago que por Montilla le hizo Van Sickel á pesar de la oposición del deudor no siendo esa escritura por ello de cesión de crédito hipotecario sino de aceptación de pago hecho por tercero; que en lo. de Junio de 1900, ante el propio No-tario Palmer, Paul Van Sickel y Sobrinos de Ezquiaga constituye-ron la razón P. Van Sickel y Co. sociedad agrícola civil, para la industria de lechería, aportando Van Sickel como capital, el cré-dito que Marxuaeh tenía contra Montilla: que en Septiembre de 1901, P. Van Sickel y Compañía, presentaron ante este Tribunal ejecución por procedimiento hipotecario contra Montilla en cobro de lo adeudado á Marxuaeh y éste vendió á Van .Sickel, y el Tribunal, por auto de once de Setiembre, dispuso el requerimiento de pago, que se verificó el 21 siguiendo la ejecución: y en 21 de Diciembre se notificó al dueño la adjudicación á P. Van.Sickel y Comip., por 8740 pesos americanos después de deducidos los cré-ditos preferentes, con lo cual no alcanzaba á cobrarse lo que recla-maba; siendo el derecho ser competente el Tribunal por ser secue-la 'del ejecutivo de que conoció, siendo por ello el número 2 del artí-culo 459 de la Ley de Enjuiciamiento Civil, innecesaria la conci-liación ; que P. Van Sickel y Comp, no tenían acción para deman-dar en el ejecutivo que siguió porque no era acreedor hipoteca-rio de Mon-tilla, quien nada les debía y tenía que pagarle por acción real; que si Van Sickel pagó á Marxuaeh lo que á éste debía Montilla, lo hizo bajo las disposiciones del Código Civil y habiendo pagado contra la expresa voluntad de Montilla no se subrogó en los de-rechos del acreedor según el artículo 1158 del referido Código; que el numero 3 del artículo 1212 del repetido Código no es de aplicación á este caso por establecer sólo una presunción, no cons-tando la expresa voluntad ú oposición del deudor, refiriéndose reávS *166al tercero que tenga interés directo en la obligación, siendo pof ello nula la escritura de cesión del crédito hipotecario 7 la por la oual Pablo Yan Siekel constituyó la sociedad agrícola, porque de un acto nulo no pueden nacer actos ni efectos válidos, y como consecuen-cia. de la aportación de ese crédito, su inscripción en el Registro de la Propiedad, sin ser aplicable el artículo 36 de la Ley Iiipote; caria y sí el número 1 del 37; que la Corte Provisional no decretó, ni á ella se pidió, que Con la cesión se entendiera subrogado en todos los derechos y acciones de Marxuach, citando además el -artí-culo 175 del Reglamento de la Ley Hipotecaria y que por no haber consignado en su demanda ejecutiva P. Yan Siekel y Ca. con exdetitud, los hechos necesarios respecto á como pagó Marxuach, porque entonces no se hubiera admitido la demanda, debe pagar los daños y perjuicios causados, según el artículo 169 del Regla-mento Hipotecario.
Resultando: que admitida la demanda y librado el oficio al Regis-trador para la nota marginal en la inscripción por el actor pedi-da, contestó Marxuach pidiendo se declarara la demanda sin lugar eon las costas, estando conforme con los hechos de la demanda á él referentes, conforme con las estipulaciones de la escritura de 16 de Marzo de 1900, qu.e desde luego ratifica- en todas sus partes, el que fué hecho de una manera definitiva sin reservas de ningún género y que decretado por la Corte Provisional que recibiera de Yan Siekel el montante de la ejecución y costas otorgó la escritura mencio-nada á la cual no tenía para que negarse porque se le ordenaba y porque con ella no le ocasionaba perjuicio; siendo el derecho lo-s artículos 1232, 1267 y 1269 y 1270 del Código Civil y el 152 de la Ley Hipotecaria.
Resultando: que Paul Yan Siekel y P. Yan Siekel y Ca., contes-taron se declare sin lugar la demanda con las costas; sentando como hechos: que Montilla constituyó las tres hipotecas á favor de Marxuach ya mencionadas: que posteriormente celebró el arrendamiento con Paul Yan Siekel ¡de la finca -Santa -Cruz limitada á. 279 euer-1 das; que el contrato fué sin término fijo y entendiendo que ese de-recho debía asegurarse con relación al tercero y temeroso no se inscribiera por fa-lta de expresión de su voluntad por menos du: rante seis años, otorgó el acta ya referida en resultandos anteriores haciéndolo constar como en ellos aparece: que el acta no contenía alteración sustancial ni accidental del arrendamiento y sí sólo su propósito dependiente, de su voluntad exclusiva, no tenía que inter-*167venir Mantilla: que el Registrador no inscribió por no describir-se la finca, contener el título el pacto ilícito de no enagenar ni hi-potecar y no tener señalado término el arriendo: - que <d Tribunal de Distrito ordenó la inscripción y apelada por el Registra-dor confirmó el Supremo la orden de inscripción referida que se llevó á efecto: que Montilla deseando desvirtuar los efectos del con-trato -celebró un convenio con MJarxuaeh por el que éste se com-prometió ejecutar por su crédito y en el remate satisfacer '24000 pesos provinciales obligándose Marxuaeh á no ceder ni traspasar su crédito sin consentimiento de Montilla, y que las obligaciones del acreedor cesaban si hubiese postor, teniendo el deudor un año para buscar comprador y de no encontrarlo continuaría el apremio: siendo la tendencia del 'convenio en que todos los beneficios eran para el propietario y niguno para el -acreedor, la cancelación del contrato de arrendamiento porque habiéndose dirigido Don Francisco J. Marxuaeh 4 de Noviembre de 1897 á Paul Van Syckel ofre-ciéndole la cesión de los créditos de su padre, es de afirmarlo: que por ese convenio y gestiones judiciales de Marxuaeh en cobro de sus créditos Paul Van Syckel requirió por acta notarial á Marxuaeh y á Montilla en la forma expresada en el primer Resultando, es-tableciendo por ello ante la Corte Provisional ' el juicio contra Marxuaeh y Montilla, recayendo en 1 de Marzo de 1900, senten-cia ordenando ceder y entregar á Pablo Van Syckel el crédito hipo-tecario por 10500 pesos constituido á su favor por Montilla, reso-lución que quedó enmendada en el sentido de que sus efectos limi-tados á la fecha de 23 de Junio de 1903, se extendiesen á todo el tiempo de que el arrendatario tuviese la finca, de acuerdo con las condiciones del cohtrato de arriendo y actos notariales subsiguien-tes : que esa sentencia quedó firme, y Marxuaeh en 16 de Marzo de 1900, hizo la cesión y trasmisión á Paul Van Syckel de los cré-ditos hipotecarios contra Montilla con sus respectivos derechos rea-les de hipoteca: que el repetido Van Syckel -constituyó la socie-dad P. Van Syckel y Ca., aportando sus créditos hipotecarios contra Montilla, viniendo por este la sociedad á ser acreedora hipote-caria de.la hacienda Santa Cruz: y como el deudor no pagó ni los intereses, se incoó el ejecutivo siguiendo los trámites de la Ley Hipotecaria y anunciada la subasta por 23000 pesos provinciales, valor asignado de común acuerdo por las partes, siendo adjudicada la fin-ca por las dos terceras partes deducidos $1541.39 centavos por res-ponsabilidades preferentes y contribuciones: que Montilla estableció ante esta- Corte declarativo interesando la nulidad del juicio 'ejecu-*168tivo, lo que no prosperó en este Tribunal, ni en el Supremo, como en otro litis entre Montilla y Van Syekel sobre inteligencia de una cláu-sula del ¿ontrato de arrendamiento; siendo el derecho de los artícu-los 4, 1228, 1269, 1425, 1528, del Código Civil, 152 Ley Hipotecaria, sentencias del Supremo de 2 de Julio de 1872, 30 de Abril de 1884, y 4 de Noviembre de 1897, que existiendo consentimiento, objeto y causa lícita y no conteniendo el contrato vicio alguno que lo anule ó invali-de, la cesión es válida, y que la cosa juzgada se tiene por verdad.
Resultando: que abierto á prueba el juicio, de las del actor cons-ta- : una certificación del -Secretario del Tribunal Supremo resolviendo la apelación del Registrador de la Propiedad de San Juan, revo-cando la nota puesta por dicho Registrador al pie de la escritura de' arrendamiento de la finca Santa Cruz -de Bayamón, otorgada por Montilla,- ordenándole tome anotación preventiva de suspensión para la subsanación del defecto que contiene, si lo solicitare el inte-resado, por no poderse -confundir el arrendamiento por tiempo in-definido, á que se refiere el artículo 1577 del Código Civil, pero siendo un -defecto la inscripción por no poder describirse la finca arrendada, siendo subsanable puede y debe tomar anotación pre-ventiva de suspensión para subsanarlo dentro del término de la Ley, ' no sien-do inscribible respecto á la condición de no enagenar, ni la clásula. prohibitoria de -hipoteca, no implicando esto nulidad del título ni -de la obligación, no constituye defecto que obste á la ins-cripción, apareciendo en la certificación que el Gobernador Militar Geo. ~W. Davis trasmitió los -documentos relacionados con el contrato de arrendamiento celebrado entre Montilla y Van Syekel; suplican-do la atención hacia el certificado -del Tribunal de Distrito de San Juan y que -urge sea determinado este asunto -á la mayor brevedad, por existir gran número de casos análogos y el proceder -del Registrador en negarse á inscribir, entorpece el curso -de la transmisión de bie-nes-, espera -merecer haga un caso especial de él y se resuelva cuanto antes por la Corte Suprema,
Resultando: que igualmente- acompaña el actor, la resolución á una orden restrictiva temporal, dictada por el Juez -de la Corte Provisional -de los Estados Unidos de esta Isla, de 20 de Diciembre de 1899,. ordenando que Don José E. Marxuach, sus agentes, sirvientes, abo-gados y .toda otra persona se. abstengan de asistir ó tratar de asistir á Emilio Montilla á vender ó gravar la hacienda Santa Cruz, y de proceder á la continuación de la ejecución de la. hipoteca: además, en. 4 de Enero, 1900,presentó Marxuach moción para disolver la *169orden restrictiva eon sus manifestaciones, la que fue .desestimada por el Tribunal en 10 de Enero de 1900, después de los argumentos de ambas partes, y que un injunction temporal sea emitido tal como solicita el demandante prestando fianza en la suma penal de 2500 pesos, y practicados otros actos, se dictó el fallo final, decretándose y ordenándose que Marxuach ceda y entregue á Yan Syckel la hipoteca por diez mil quinientos pesos provinciales otorgada en 15 de Mayo de 1897 y también 'cualquiera suma de intereses sobre dicha suma desde este fallo hasta el pago, que Marxuach sea advertido que habrá de desistir de procedimiento alguno en la Corte de Dis-trito de San Juan y todo otro Tribunal por dicha hipoteca, y á de-sistir para siempre de llevar á efecto todos los convenios que pu-diere haber hecho con el co-demandado Montilla para la venta de la propiedad hasta el 23 de Junio de 1903; advirtiéndose á Montilla 'debe someterse á todo lo acordado y convenido según el contrato de arriendo por él hecho con Yan Syckel, que no deberá vender ó tratar de vender, gravar ó tratar de gravar dicha propiedad, ó parte de la misma, hasta la fecha antes indicada de 1903, y debe desistir de llevar á efecto y tratar de llevarlo cualquier convenio para ia ejecución de la hipoteca en el Tribunal de Distrito de San Juan, ó en otro Tribunal, adicionándose el fallo á instancia de Van Syckel después de las palabras: “Hasta el 23 de Junio de 1903 ó hasta que el demandante cesare de ser arrendatario de la finca bajo y de acuerdo con el contrato de arriendo. ’ ’
Resultando: que acompaña además copia autorizada de la escri-tura de 14 de Marzo de 1900, de cesión de los créditos hipotecarios por Marxuach á Yan Syckel en la que copia la parte dispositiva de la sentencia de la Corte Provisional: copia autorizada de la notifi-cación por el Notario á Montilla de la escritura de sociedad P. Yan Syckel y Ca., á la que aportaron los créditos hipotecarios que fueron de Marxuach; copia certificada del acta de conciliación de 14 de Diciembre de 1901, extendida á instancia de Montilla. contra Yan Syckel que no compareció.
Resultando: que el Secretario de esto Tribunal certifica el informe del Registrador de la Propiedad por dicho Tribunal pedido en el recurso gubernativo promovido por Yan Syckel: otra de aparecer el juicio ejecutivo hipotecario por éste seguido contra Montilla el remate de la hacienda Santa Cruz se pidió y anunció con la condi-ción entre otras de que había 'de'respetarse el derecho real de arren-*170damiento sobre 279 cuerdas ,de terrenos de dicha finca en favor de Yan Syckel, pues así resulta del escrito .presentado por el ejecutante y de la Gaceta.
Resultando: Que el Hon. Tesorero certifica consta de la valora-ción de 1902-1903, que .declaró P. Yan Syckel .poseer en el barrio de Juan Sánchez de Bayamón, 316 cuerdas .de terrenos valorados en 13,200 dollars, una casa vivienda de madera en 700, un almacén viejo en 200, un'ranchón para lechería en 400, una casa en mal estado en 100; gravando dichos bienes un censo del estado por 287 pesos, una capellanía 230, y una hipoteca 407; tres masas y siete artesas anti-guas 250 .pesos; varios animales 3594 pesos, y dos carros de leche y una carreta 75 pesos á todo lo que se le asignó una contribución para el Tesoro Insular de 87 dollars 98 centavos; siendo la valoración de 1901-1902 correspondiente á Montilla, por 316 cuerdas en el mismo barrio y pueblo, 16,300, casa vivienda y un almacén antiguo los mismos precios para ellos antes expresados, el ranchón para lechería 500, tres masas 150, 7 artezas 350, gravados dichos bienes con censos é hipotecas por 8571 dollars de los que se le deducen 1140 que paga P. Yan, Syckel rebajándose de oficio á dichas .propiedades 1500 dollars y por contribución 82 dollars 80 centavos al año.
Resultando: que de la prueba de confesión aparece, declarando Don José E. Marxuaeh que en la fecha en que escribió á nombre de su hijo la carta á Yan Syckel, le .convenían las negociaciones que le proponían y después no; que cuando presentó la ejecución, no le convenía ceder sus créditos á Yan Syckel, y no lo hubiera hecho por tener un contrato con Montilla, y se negó á la pretensión de Yan Syckel en el requerimiento que le hizo y en la Corte Provisional; y que al otorgar la cesión á Yan Syckel, no fué voluntariamente y- sí por el mandato de dicha Corte; y que el contrato privado con Montilla, fué para caso de subasta no hubiera lidiador, no se le adjudicara por las dos terceras partes sino por la que estipuló, declarando el gestor de P. Yan Syckel y Ca., cree ningún beneficio reportó á la sociedad más que continuar el arrendamiento de la finca; que sabe que en la actualidad está arrendada sin poder precisar el cánon siendo el be-neficio el arrendamiento, sabe se -lia cancelado una hipoteca, cuya cuantía no recuerda; que han mejorado la finca con plantaciones de malojillos y cree hay siembra de tabaco, partes estando destinados á pastos y frutos menores; que es socio de Sobrinos de Ezquiaga des-de 1 de Enero de 1902, y regresó á ésta el 28 de Diciembre de ese año
*171Resultando que de l'a prueba testifical del actor: que uu testigo de-clara que cuando Marxuach presentó la ejecución estaba dispuesto á dar en subasta $28,000 provinciales libre de gravamen, y cuando Van Syckel ejecutó, no quiso acudir al remate por el gravamen del contra-to de arrendamiento; cree un buen negocio adquirir la finca en $28,00(T provinciales y está dispuesto á darlos: que ha tratado varias veces con Montilla y Van .Syckel sobre la finca, pero éste ha obstaculizado las negociaciones. Repreguntado dijo ser socio de M. Pérez y Ca., que gi-ra por $55,000, la finca era para la sociedad y las ofertas las hizo en 1900: otro testigo, que 4 fines de 1902, su hermana estaba dispuesta á dar por la finca 18,000 dollars al contado y repreguntado, que habió en nombre de su hermana con -uno que cree dependiente de Ezquiaga que le dijo se dirigiera á Van Syckel.
Resultando : de la prueba ¡del demandado la certificación de la sen-tencia de la Corte Provisional de los Estados Unidos en esta Isla, y otra copia auténtica de la escritura de cesión del crédito hipotecario otorgado por Marxuach á Paul Van Syckel en 16 de Marzo de 1900 ya referidos en la prueba del' actor: certificación librada por el Secre-tario del Tribunal Supremo de la demanda promovida por Don Emilio Montilla contra P. Van Sickel y Ca., pidiendo la anulación del juicio ejecutivo sumarísimo por crédito hipotecario seguido por éste contra aquél y se condene además á.que indemnice á Montilla los daños y perjuicios causados por la ejecución, parte dispositiva del fallo de este Tribunal declarando dicha 'demanda sin lugar y absolviendo á P. Van Syckel y Ca., con las costas al demandante, y parte dispositiva de la de casación declarando no haber lugar á resolver el recurso de casación interpuesto por Montilla, con las costas; certificación del auto adju-dicando á P. Van Syckel y Compañía, por 8,740 dollars dos terceras partes de la tasación de la hacienda (Santa Cruz, con deducción de las. cargas anteriores; parte dispositiva de la sentencia declarando con lugar la demanda seguida por Don Pablo Van .Syckel contra Don Emilio Montilla, y en su consecuencia obligado éste á pagar las contribu-ciones de la finca arrendada, excepción de las industrias que^ se ex-plotan en la finca por Van Syckel, y la declaración 'de sin lugar á resolver el recurso de casación contra dicha sentencia interpuesto: y la certificación del Registrador de la Propiedad insertando literalmente 'en el número .14 de la hacienda Santa Cruz el contrato de arrenda-miento á favor de Don Pablo Van Syckel á virtud de lo decretado por el Presidente de la Corte Suprema de Justicia; la nota del margen de esa inscripción del subarriendo otorgado por Van Syckel á Don Igna-*172eio' Rosales; la conversión de esa nota en nota .definitiva, y finalmente un documento privado entre Don Fernando Montilla con Don José E. Marxuach para agregarlo y servir de prueba en la confesión y prueba testifical que ¡propone.
Resultando: que Don José E. Marxuach puéstole de manifiesto la .copia del documento privado mencionado en el anterior resultando, contesta que sin poderlo afirmar se le parece al que celebró con Mon-tilla; y que ratifica las manifestaciones que hizo su abogado al 'contes-tar la demanda en su nombre; declarando el otro demandado Monti-lla que el contrato privado referido, celebrado entre él y Marxuach, la cláusula 2a. fué la base del contrato que fué en documento privado si bien no recuerda el número que tenía en el documento, que tuvo varios testigos y fué redactada por él y Marxuach: que ha tenido va-rios litigios sin recordar el número, con Van Syckel, diciendo esa cláusula 2a.: ‘ ‘ Que en caso de remate no hubiere licitador ó no ofre-ciere más de 24,000 provinciales, dará Marxuach esa suma en las con-diciones que se dirán:”; reconociendo el contrato privado un testi-go, y dice escrito de su puño y letra, celebrado por Montilla con Mar-xuach y sacó una copia con el original que le dió Marxuach á Van Syckel, contestando en repreguntas no puede asegurar que las firmas que aparecen en el documento sean auténticas, y era empleado de Van Syckel: y otro testigo que puede ser fuera testigo del contrato priva-do referido, no puede recordar fuera el que se le pone de manifiesto la copia, no recordando si firmó á no, inclinándose á creer existía un documento del que es copia el de autos sin afirmar si está tomada al-pié de la letra original; y otro testigo declara no tiene ni ha teni-do nunca la gestión de los negocios de su padre: que la carta que se le presenta fué escrita por él y orden de su -padre el demandado Mar-xuach, -cuya carta de 31 .de Noviembre de 1897, dirigida á Van Syc-kel, y-firmada: Francisco J. Marxuach, dice: “Enterado tiene arren-dada. á. Montilla la hacienda Santa 'Cruz, le ofrezco el traspaso de una hipoteca que tengo sobre la misma. Si le conviene avíseme para po-nerme a.l habla con usted respecto á los detalles.
Resultando: que terminada la prueba, informaron los Letrados de las partes que al juicio oral acudieron, alegando lo que estimaron conveniente á sus respectivos derechos.
Siendo Ponente el Señor Juez Presidente Don Juan Morera Mar-tínez.
Consider mido: que aun cuando por el, artículo 152 de la Ley'Hi-*173potecaria se determina q.ue de toda enagenación ó cesión á un terce-ro en todo ó en parte de un crédito hipotecario debe darse conocimien-to al deudor; la omisión de esta formalidad no es causa de nulidad de la .escritura en que aquellas se otorguen y sí solo da derecho al ce-sionario para demandar al cedente los perjuicios que haya podido su-frir por consecuencia de la expresada falta, con arreglo á lo estable-cido en el 154 de la propia Ley y los correlativos del Reglamento: y en el caso de autos con mayor razón no procede porque la cesión es de-bida á la resolución judicial de la Corte Provisional de los Estados Unidos dictada á instancias de Van Syckel contra el acreedor hipote-cario y el deudor de ese crédito Don Emilio Montilla Valdespino”, quien como demandado tuvo conocimiento de ella al dictarse.
Considerando: que la formalidad de la notificación .se exige para evitar que el deudor por ignorar el traspaso, pueda hacer el pago al acreedor primitivo con perjuicio del cesionario, y he aquí por qué se dictó el artículo 154 citado, del que se deduce que no estando reinte-grado el acreedor hipotecario, habiendo llegado el caso de exigir el importe de su crédito, y teniendo capacidad para enagenarlo, es ob-vio pudo cederlo á un tercero conforme á dicha Ley Hipotecaria, se-gún Marxuach manifiesta en la contestación de la demanda que rati-ficó en el acto del juicio al decir “lo hizo no sólo porque lo ordenaba la Corte Provisional cuanto porque dicho contrato no le ocasionaba perjuicio alguno, puesto q-ue le permitía cobrar en el acto lo que ha-bría de cobrar á la terminación del juicio contra Montilla.”
Considerando: que el acta de requerimiento de 16 de Diciembre de 1899 viene á corroborar lo expuesto porque Van Syckel pidió se requi-riera á Marxuach le subrogue en sus derechos de acreedor hipoteca-rio, cediéndole todos los que le corresponden y sus acciones contra el íleudor que es cabalmente lo que le otorga en la cesión de 16 de Marzo de 1900, por leerse en ella “cede y trasmite los 'créditos hipotecarios con sus respectivos derechos reales de hipoteca, intereses, gastos y cos-tas judiciales, caso de reclamación, sin reserva alguna”, teniendo por tanto acción, por no estar todo esto comprendido en el artículo 1158 del Código Civil anterior, 1126 del vigente.
Considerando: que siendo válida y eficaz la cesión de crédito hipo-tecario, objeto de este litis, por concurrir los requisitos esenciales para su validez, no es posible declarar su nulidad ni la de la constitu-ción de la sociedad agrícola P. Van Syckel y Ca., porque fundándose *174la de ésta en la nulidad de la de aquélla, no siendo la cesión, no puede serlo la constitución de la sociedad; y subsistententes los cré-ditos cedidos conservando ellos el carácter hipotecario, no procede cancelar sus inscripciones en el Registro de la Propiedad, como el actor solicita.
Considerando: que la nulidad del juicio ejecutivo hipotecario que siguió P. Yan Syckel y Ca. contra Don Emilio Montilla Yaldespino, y la nulidad de la adjudicación que en él se hizo de la hacienda Santa Cruz, así como la de las inscripciones por virtud de la adjudica-ción, son improcedentes porque en la demanda ejecutiva hipotecaria consignó P. Yan Syckel y Ca. con exactitud los hechos necesarios en ella, como es de verse en el texto .de dicha demanda, por expresarse que la cesión y traspaso se consignó en escritura de 16 de Marzo de 1900, por precio de $11,697.65 provinciales, detallando 'después los que corresponden al capital y los que á intereses vencidos no satisfe-chos al tipo del contrato, sin haberse sentado ni comprobado hecho alguno que demuestre las nulidades solicitadas.
Considerando, además, que existe sentencia ejecutoria declarando sin lugar la nulidad del mencionado juicio ejecutivo pedido en otra demanda por haberse infringido las órdenes militares referentes á la suspensión del procedimiento sumarísimo de la Ley Hipotecaria, ha-berse subastado la finca sin previa tasación pericial, por no haberse in-dicado por el ejecutante categóricamente las cantidades ciertas cobra-das á cuenta del crédito porque ejecuta, ni hecho la protesta del párra-fo último del artículo 169 de la Ley Hipotecaria, debiendo habérsele negado el requerimiento pedido.
Considerando: que por esos razonamientos la demanda debe decla-rarse sin lugar en todos sus extremos con las costas al actor, y que or-denado al admitirse se cumpliera con el artículo 88 del Reglamento de la Ley Hipotecaria hay que ordenar se .cumpla lo prescrito en el 89 para que cese de surtir sus efectos en el Registro aquella nota marginal.
Fallamos: que debemos declarar y declaramos sin lugar la deman-da promovida por Don Emilio Montilla Yaldespino en todos sus ex-tremos, y en su virtud absolvemos de ella á Don José E. Marxuaeh, Don Pablo Yan Syckel y P. Van Syckel y Comp, con las costas al de-mandante, y firme esta sentencia, cúmplase con el artículo 89 del Reglamento para la ejecución de -la Ley Hipotecaria.”
*175En esta apelación el apelante Montilla sostiene las si-guientes proposiciones, que á falta de señalamiento defi-nitivo de errores, pueden deducirse del alegato impreso presentado por su abogado, á saber:
lo. Que la declaración lieclia por Yan Syckel el 21 de Octubre de 1899, ante Notario, de que se proponía seguir por lo menos por seis años el contrato, de arrendamiento ;que se le babía otorgado por un periodo indefinido, es nu-la y sin ningún valor.
2o. Que debe cancelarse en el Registro de la Propiedad la inscripción del contrato de arrendamiento otorgado por Montilla á favor de Yan Syckel por ser dicba inscrip-ción contraria á los intereses del apelante y no autorizada por la Ley.
3o. Que el decreto dictado por la. Corte Provisional de los Estados Unidos, el lo. de Marzo de 1900, á favor de Yan Syckel y en contra de Montilla y Marxuach, era erró-neo, sin autorización legal, expedido sin la competencia de dicba Corte y completamente nulo.
4o. Que el traspaso de la hipoteca sobre la hacienda Santa Cruz, hecho por Marxuach á favor de Yan Syckel, el 16 de Marzo de 1900, de conformidad con el decreto de la Corte Provisional, no era voluntario y no produjo la subrogación de Yan S,yckel en los derechos del acreedor hipotecario por falta del consentimiento tanto de Monti-lla, el deudor hipotecario, cuanto de Marxuach, el acree-dor.
5o. Que el embargo y la venta de la hacienda, á conse-cuencia de la demanda de Yan Syckel, después del tras-paso de la hipoteca, eran el resultado de una confabula-ción, y estaban basados en una sentencia nula; y que el embargo y la venta mismos son nulos.
6o. Que todas las inscripciones de los diferentes de-cretos y documentos, hechos sucesivamente en el Registro *176de la Propiedad, son, por varias razones, ilegales y sin efecto.
7o. Que el Tribunal de Distrito incurrió en error al no tratar esta demanda como una demanda en equidad, y ai resolver tan solo una de las muclias cuestiones importan-tes suscitadas en los autos.
Las varias proposiciones presentadas.por el Abogado del apelante, se examinarán por el orden indicado.
lo: ¿Era la declaración liecba por Yan Syckel, el 21 de Octubre de 1899, por la que se fijó la duración del contra-to de arrendamiento por seis años ó más tiempo, un do-cumento válido? Al examinar el contrato del 23 de Ju-nio de 1897, vemos que es un contrato de arrendamiento de forma ordinaria, concediendo á Yan Syckel la ocupa-ción de la hacienda Santa Cruz, mediante el pago de un arriendo mensual de 105 pesos, ó sea más ó menos 65 dollars, y no tiene absolutamente nada de extraordinario, á excepción de la cláusula 7a. que dice lo siguiente:
“No teniendo duración ni término fijado este contrato, es condición precisa, que mientras el Señor Yan Syckel cumpla con el pago del arrendamiento mensual, queda obligado el señor -Montilla á respetar este contrato sin derecho á arrendar á otra persona, ni vender la fin-ca cedida en arrendamiento, so pena del pago ó indemnización que por daños y perjuicios se causaren al arrendatario Sr. Yan Syckel.”
Deseando Yan Syckel que su contrato de arrendamien-to fuera inscrito en el Registro de la Propiedad, se encon-tró con que el párrafo 5 del artículo 2 de la Ley Hipote-caria no permitía la inscripción de un contrato de arren-damiento, á menos que su duración fuera de seis ó más años. Por consiguiente, se presentó el 21 de Octubre de 1899, ante un Notario Público, y otorgó un instrumento que dice lo que sigue:
“Que en 23 de Junio de 1897 y por escritura formalizada ante el presente Notario, celebró un contrato de arrendamiento de la finca rústica denominada “Santa Cruz”, sita en el término municipal de *177Bayamón, barrio de Juan Sánchez, con su dueño Don Emilio Montilla, en cuya escritura de arrendamiento no se fijaba la duración, del con-trato, dejándolo á la voluntad del exponente, que podría continuar en el arrendamiento del fundo todo el tiempo que quisiera, siempre, que pagase con puntualidad el canon estipulado de 105 pesos moneda corriente provincial; y conviniéndole hoy asegurar en forma eficaz y garantir los derechos que por ese contrato de arrendamiento adqui-riere, siendo el término de su duración potestativo en el otorgante, por la presente, otorga:
Que se obliga á continuar dicho contrato, y al cumplimiento de las obligaciones que en el mismo contrajo, por el plazo de más de seis años, que empezaron .desde la fecha de su celebración, sin que por eso se entienda que renuncia al derecho que el mismo -contrato le concede, de continuar en el arrendamiento del fundo, vencidos que sean los seis años, siempre que continúe pagando el canon estipulado y cumpliendo las demás condiciones que su dicho contrato contrajo. Así lo dice, otorga y firma, después de lectura íntegra que hizo por sí mismo y de -ratificarla; y yo, el Notario, la signo y firmo, dando fe. de todo. — P. Van Syckel.- — -Signado.—Mauricio Guerra.”
Los abogados del apelante alegan como motivos de nu-lidad de este instrumento: lo. “que dicho instrumento contiene un contrato hecho por Van Syckel consigo mis-mo, siendo así que debe haber dos partes para el otorga-miento de un contrato.” 2o. “que dicho contrato cons-tituye una alteración del contrato original, cuya altera-ción se ha efectuado por una de las partes contratantes del mismo, sin el consentimiento de Montilla. ’ ’
Debemos primeramente investigar la naturaleza de es-te instrumento. % Es esta una mera manifestación hecha' por el arrendatario en el ejercicio de un derecho de elec-ción que se le ha concedido en el contrato de arrenda-miento, ó es dicha manifestación un contrato que sirve de suplemento al primero % El Juez Presidente Marshal define un contrato como “un convenio en que una parte se compromete á hacer, ó á no hacer, determinada cosa.”
Sturges v. Crowninshield U. S. (4. Wheaton) 197.
*178Más tarde, el Juez Presidente Taney cita esta defini-ción con la aprobación del Tribunal Supremo, en la céle-bre causa de “The Charles Bridge v. Warren Bridge, 36 U. S. (11 Peters) 572.
El eminente autor de textos, Dr. Parsons, virtualmeh-¿e hace la misma definición de un contrato, siguiendo la misma opinión de los Tribunales, cuando dice: “un con-trato es un convenio entre dos ó más partes, para hacer, ó no hacer, cosa alguna especificada.” 1 Parsons on Contracts 5.
Sustancialmente la misma definición de un contrato está contenida en el Código Civil de Puerto Rico, Libro Cuarto, Título Segundo, que está copiada del Código Es-pañol.
' Juzgada por esta regla, la manifestación hecha por Yan Syckel, ante el Notario, no puede ser considerada como un contrato. Carece tanto de las partes necesarias cuan-to.- de la estipulación esencial de compensación mutua. Ni aumenta ni disminuye las obligaciones del arrenda-dor, ni las del arrendatario. Solamente se ha definido lo que' antes era indefinido, y pone el contrato en condicio-nes de poder ser inscrito en el Registro de la Propiedad. Puesto que se ha hecho la manifestación de acuerdo con el derecho de elección concedido en el contrato de arren-damiento, y no siendo dicha manifestación un contrato, según las autoridades anteriormente citadas, es claro-que no está sujeta á las críticas que respecto á ella se hacen en el alegato de los Abogados de la parte contraria; y las au-toridades citadas en dicho alegato, no son aplicables.
Pero | cambia la manifestación hecha por Yan Syckel, el contrato- de arrendamiento, sin el consentimiento del arrendador? Yamos á ver. El artículo 7 de dicho con-trato de arrendamiento dice lo siguiente:
“No teniendo duración ni término fijado este contrato, es condición precisa qnc mientras el Señor Van Syckel cumpla con el pago del *179arrendamiento mensual, queda obligado el Sr. Montilla, á respetar es-te contrato, sin derecho á arrendar á otra persona ni vender la finca cedida en arrendamiento, so pena del pago ó indemnización que por daños y perjuicios se causaren al arrendatario, Sr. Yan Syekel. ”
Esta cláusula dejó enteramente á la determinación de Van Syekel el tiempo qué había de durar el contrato. El pudo terminarlo en cualquiera época mediante la omisión del pago del arriendo, ó en otra forma; pero Montilla, no tuvo tal poder. Puede ser que fuera imprudente de par-te del arrendador, el insertar esta estipulación en el con-trato de arrendamiento; pero nosotros no tenemos facul-tades para hacer ó deshacer contratos; cuando éstos son legales y equitativos deben quedar tales como han.sido otorgados por las partes mismas. Después del otorga-miento del documento conteniendo la referida manifes-tación del 21 de Octubre de 1899, el arrendatario no tuvo más facultades para desocupar la hacienda, sin avisar al arrendador con dos meses de anticipación,, de las que. tu-vo con anterioridad á dicha fecha. Esta obligación se hi-zo aún más estricta, si era posible, en . virtud del citado instrumento; á lo menos no fué atenuada ni disminuida por el mismo. Por consiguiente, no era una alteración del contrato el ejercer la elección que tenía la facultad de hacer en cualquiera época; y aún en el caso de que pu-diera considerársele como un cambio del contrato, no cau-saba perjuicios al arrendador. Pero los abogados del apelante citan la Ley 3a., Título 10 del Libro 1 de la Noví-sima Recopilación, y el decreto de las Cortes de España de 8 de Junio de 1833, en virtud de los cuales pretenden que “los contratos de arrendamiento de fincas rústicas, otorgados por un periodo de tiempo indefinido, pueden disolverse á voluntad de cualquiera de las partes, siempre • que una de ellas notifique á la otra, con un año de antici-pación.” Es evidente que dicha ley ha sido derogada por la adopción del Código Civil Español, en 1 de Enero, de *1801890, y otra vez, el 1 de Marzo de 1902, cuando se adoptó el actual Código Civil, en cada uno de dichos Códigos se encuentran dos Capítulos referentes á contratos de arren-damiento. Véanse los Estatutos Revisados de Puerto Rico, páginas 1092 á 1099, y el artículo derogatorio en la página 1181 del mismo tomo.
Por consiguiente no existía ningún derecho á favor del arrendador para terminar el contrato del arrendamien-to, con aviso de un año de anticipación. No apareciendo una razón suficiente para que la citada manifestación sea ilegal, no puede ser anulada.
En cuanto á la 2a. proposición presentada por los Le-trados defensores del apelante, pretendiendo que la ins-cripción del contrato de arrendamiento se había efectua-do indebidamente, se vé fácilmente que depende en gran manera del punto anterior.
Si dicho punto estuviese bien fundado, es claro que no habría lugar con arreglo al párrafo 5 del artículo 2 de la Ley Hipotecaria, á admitir el contrato de arrendamiento para su inscripción. Pero puesto que se considera váli-da la manifestación hecha por el arrendatario con res-pecto al periodo del arrendamiento, era procedente la admisión del contrato para su inscripción, y ésta no pue-de ahora anularse.
g, Hay motivo suficiente para considerar la sentencia de la Corte Provisional, como ilegal, dictada sin compe-tencia por parte de dicha Corte, ó nula, según pretenden los abogados del apelante, en la tercera de las proposicio-nes anteriormente citadas1? Cualesquiera que sean los errores en que haya incurrido aquella Corte, y aunque este Tribunal pudiera anular tal sentencia en la apela-ción contra una' Corte sobre la cual tuviese jurisdicción dé revisión, no se puede discutir la sentencia en esta de-manda subsidiaria, excepto por fraude ó falta de juris-dicción. No consta nada en los autos que indique frau-de alguno practicado por las partes en el pleito presen-*181taclo ante la Corte Provisional de los Estados Unidos. El decreto fué expedido pro confeso, con motivo de las alegaciones hechas, y no se interpuso recurso de apela-ción, como se hubiese podido hacer si se deseaba.
La jurisdicción conferida á la Corte Provisional, lo fué por la Orden General No. 88, serie de 1899, por la cual se creó dicho Tribunal. El exámen de dicha orden demostrará que la Corte creada tenía los mismos poderes judiciales de que estaban investidos los Tribunales de Circuito ó de Distrito de los Estados Unidos. No se sus-cita ninguna cuestión con respecto al poder que residía en el Gobernador Militar para expedir tal orden y crear el Tribunal. Puesto que no se ha suscitado tal cuestión, no es necesario discutirla.
Puesto que la Corte Provisional ha tenido jurisdicción tanto sobre las personas cuanto sobre el asunto, objeto del pleito, no se discutirá aquí su sentencia debidamente dictada.
Bajo la cuarta proposición sostenida por los abogados del apelante, se ataca el traspaso hecho por Marxuach á Van Syckel, y se sostiene que este último no podía sub-rogarse en los derechos del acreedor biptoecario, median-te dicho documento. El texto completo del citado instru-mento dice lo que sigue:
NÚMERO CIENTO CUARENTA Y NUEVE.
En la Ciudad de San Juan Bautista de Puerto Pico, Estados Uni-dos Unidos de América, á 'diez y seis de Marzo de mil novecientos.
ANTE MÍ
Santiago R. Palmer, Notario del Colegio de Puerto Pico, con vecin-dad y residencia en esta Ciudad y estudio abierto en la casa número veinte y tres de la calle de la Fortaleza,
COMPARECEN
de una parte
*182Don José Eleuterio Marxuach y Echevarría, mayor ¿le edad, casa-do, propietario y vecino de esta Ciudad.
y de otra parte
Don Paul Van Syckel, mayor de edad, casado, ingeniero mecáni-co, quien manifiesta ser ciudadano de los Estados Unidos de Améri-ca, domiciliado en el pueblo de Bayamón.
Los comparecientes tienen á mi juicio la capacidad legal necesa-ria para otorgar la presente escritura de cesión de créditos, y expo-nen.
Primero: que es objeto de la presente escritura una finca rústica o hacienda de cañas,nombrada “Santa Cruz”, que radica en el barrio de Juan Sánchez término municipal de Bayamón, registro de la Propie-dad de esta Ciudad; tiene una cabida de trescientas catorce cuerdas de terrenos, equivalentes á ciento trece hectáreas, cuarenta y una áreas y cuarenta y seis centiáreas, y colinda por el saliente con la hacienda “Caridad” que fué de Don José Escolástico Berrios, dividiéndola el río de Bayamón, por el Norte -con la hacienda Santa Bárbara de Don Miguel López; por el Poniente con el pueblo y terrenos de Don Juan Basilio Núñez y por el Sud con la Isleta del mismo Don Juan Basilio Núñez.
. Segundo: que Don José Eleuterio Marxuach es dueño de tres cré-ditos hipotecarios á cuyo pago se encuentra afecta la finca rústica descrita, y le son adeudados por Don Emilio Montilla y Valdespino, .mayor -de edad, casado y vecino de esta Ciudad, quien los constituyó por el termino, con los intereses, por los capitales y con los pactos y obligaciones que resultan de los siguientes .
TÍTULOS.
Tercero:. Que .vencidas las obligaciones de que responden las tres hipotecas relacionadas, el compareciente Sr. Marxuach, con los títu-los de su constitución, certificación del Registrador de la Propiedad comprendiendo que no constan cancelados dichos gravámenes hipote-carios, ni se hallan pendientes 'de cancelación, según el Diario, copia de las inscripciones de los demás gravámenes á que se encuentra afec-ta la finca hipotecada y constancia de no haber sido trasmitida á ter-cera persona y con el escrito exigido por el artículo 128 de la Ley Hipotecaria autorizado por el Letrado Don Juan Hernández López y para los efectos de la tramitación designado por su agente á Don *183Emigdio S. Ginorio por ante ei Tribunal ríe Distrito de esta Ciudad - promovió el procedimiento para hacer efectivos los mencionados cré-ditos hipotecarios por los once mil pesos de sus capitales, novecientos sesenta y tres, noventa centavos de intereses vencidos y las costas has-ta tin mil cuatrocientos pesos señalados para responder de ellas, reca-yendo con fecha diez y ocho de Diciembre de mil ochocientos noven-ta y nueve, la misma del escrito presentado, providencia del Tribunal mandando requerir á Don Emilio Montilla y Valdespino, para que dentro de treinta días pagase á Don José Eleuterio Marxuach la suma reclamada, con apercibimiento .de proceder al remate de la finca hi-potecada si no lo verificaba; auto que se notificó al deudor Sr.- Mou-tilla con fecha del veinte de dicho mes y año, y en cuyo estado de apremio se encuentra el procedimiento ejecutivo iniciado.
Cuarto: Que durante su tramitación el compareciente Don Paul Van Syckel, con motivo de cierto contrato de arrendamiento sobre la hacienda 11 Santa Cruz ’ ’ por ante la Corte Provisional de los Estados Unidos para el Departamento de Puerto Rico demandó al dueño de la mencionada finca Don Emilio Montilla Valdespino y á su acreedor hipotecario Don José E. Marxuach, sentenciándose por la Corte Provisional por decreto de día primero de los corrientes, entre otros ex-tremos, que el Sr. Marxuach trasmitiese al Sr. Van Syckel sus dere-chos hipotecarios contra Don Emilio Montilla y la hacienda “Santa Cruz” descrita según las disposiciones de dicha sentencia, que tradu-cida al castellano me exhiben y dice así:
“En su consecuencia, se considera, decreta y ordena, que el deman-dado Don José Marxuach ceda y entregue á P. Van Syckel la nota é hipoteca por 10,500 pesos provinciales hecha por Don Emilio Mon-tilla á favor de Don José Marxuach y cuya hipoteca es un derecho sobre el terreno descñto en el bill de demanda. Tan'pronto como el demandante P. Van Syckel pague al demandado Marxuach la suma de 11,643 once mil seiscientos cuarenta y tres pesos, cuarenta y un centavos moneda provincial, á que asciende la hipoteca é inte-reses devengados. Además abónará el diez y medio por ciento de interés anual, desde la fecha de este decreto hasta la del pago. Ade-más se considera, juzga y decreta que previo recibo de lo mencionado •anteriormente, el demandado Don José Marxuach se abstenga y se le proliibe por la presente proceder' en forma alguna ante la Corto de Distrito de San Juan ni en cualquiera otra por su hipoteca, como tampoco llevar á efecto ningún acuerdo que pueda tener con el otro demandado Montilla, de ayudarle por cualquier medio á la *184venta ele su predio en perjuicio 'del demandante como arrendatario de di.efaa. propiedad.
. lateralmente concuerda lo inserto con la traducción que me lian presentado las partes, á que me remito y les devuelvo.
■ En su 'consecuencia, llevan á efecto lo ordenado por la Corte Provisional en la forma que otorgan y consignan en las siguientes cláu-sulas.:
LIQUIDACIÓN".
PRIMERA: Proceden á liquidar de mutuo acuerdo las sumas que ha de percibir el Sr. Marxuaeh por capitales é intereses y las fijan en las siguientes:
Por capitales, once mil pesos moneda corriente en las fechas d'e las constituciones de las hipotecas reseñadas; siendo entonces la meji-cana, descuentan el cinco por ciento de su canje por la provincial y resulta su equivalencia ser diez mil cuatrocientos cincuenta pesos provinciales.
Por intereses ¡del capital anterior desde Febrero de mil ochocientos noventa y nueve hasta Febrero veinte y ocho del año corriente, mil ciento noventa y tres pesos cuarenta y un centavos provinciales que sumados al capital, totalizan once mil seiscientos cuarenta y tres pesos cuarenta y un centavos moneda provincial, á la que se añaden cincuenta y cuatro pesos, veinte y cuatro centavos por los intereses desde el día primero de los corrientes á hoy, al diez y medio por ciento anual, según el tipo señalado por la Corte Provisional, y •resultan once mil seiscientos noventa y siete pesos sesenta y cinco centavos, moneda provincial, suma líquida con la que están conformes ambas partes.
PAGO.
SEGUNDA: Dichos once mil seiscientos noventa y siete pesos, .sesenta y cinco centavos, en este acto á mi presencia y la de los testigos instrumentales, Don Paul Van Syekel los entrega á Don José Eleuterio Marxuaeh y Echevarría en billetes del Banco Español de Puerto, once mil seiscientos noventa y cinco pesos, y en moneda de plata 'del cuño de Puerto Rico dos pesos, setenta y cinco centavos; y revisados, examinados y contados por el Sr. Marxuaeh recibe la suma entregádale, y de ella; otorga formal carta, de pago' al Sr. Van Syckeh, y
*185CESIÓN,
TERCERA: Por la cantidad recibida- Don José Eleuterio Marxuach y Echevarría cede y trasmite ú'favor de Don Paul Van Syckel los créditos- hipotecarios que le resultan á su favor de- las escrituras é inscripciones Citadas en el número segundo de la presente con sus respectivos -derechos reales de hipoteca, el de cobrar sus intereses vencidos y á vencer, el de indemnización de gastos y costas -caso de reclamación judicial,, y todos lo§ demás principales y accesorios, reales y personales que le correspondan contra la finca hipotecada y contra el deudor Don Emilio Montilla y Valdespino, sin ninguna reserva-ción. . •
RESPONSABILIDAD.
CUARTA: El cedente Sr. Marxuach por serlo de buena fe, sólo es responsable de la existencia y legitimidad de los -créditos, con arre-glo- al artículo mil quinientos veinte y nueve -del Código Civil vigente en Puerto Rico.
GASTOS.
QUINTA: Serán de cuenta y á -cargo- -del cesionario Sr. Van Syckel todos los -honorarios y gastos de la escritura, de su -copia, inscripciones, su notificación al deudor, aunque la hará ó solicitará, el cedente y los demás que la misma-origine.
DOMICILIO.
SEXTA: Para todas las reclamaciones, notificaciones, citaciones y -demás actos privados ó judiciales á que diere lugar , el presente contrato, las partes señalan esta ciudad como su-domicilio-común y se someten expresamente á la jurisdicción de sus Jueces y Tribu-nales ordinarios, renunciando expresamente desde ahora á todo fuero personal y domicilio distinto.
ACEPTACIÓN.
'SEPTIMA: Don Paul Van Syckel acepta la -cesión y sus efectos con todas las circunstancias-consignadas en-esta escritura.
*186ADVERTENCIAS.
Yo el Notario hago constar haber advertido á las partes: que de )a presente cesión 'debe 'darse conocimiento al deudor de los cré-ditos cedidos y el cedente será responsable de los perjuicios que la omisión de este requisito ocasione al cesionario.
Que si deja de inscribirse una copia de este documento en el Re-gistro de la Propiedad de esta Ciudad no perjudicará á tercero ni será admisible en los Tribunales, Consejos y Oficinas del Gobierno, si el objeto de su presentación -fuere hacer efectivo en perjuicio de tercero, el derecho que debió ser inscrito salvo en los dos casos de excepción que comprende el artículo ’ trescientos ochenta y nueve de la ley Plipoteeariá.
OTORGAMIENTO.
Así lo otorgan Don Jossé Eleuterio Marxuach y Echevama y Don Paul Van Syekel, ante mí, siendo testigos instrumentales los vecinos de esta Ciudad Don Miguel Luis Arsuaga y don Emigdio S. Ginorio.
Leida la presente escritura á los otorgantes y á los testigos, les advertí que tienen el derecho de leerla por sí, manifiestan que quedan bien enterados de su contenido, en el misino se ratifican los otorgantes y firman en unión de los testigos: de lo cual, de conocer á los otorgantes y de todo lo demás que he asegurado ó re-ferido en este instrumento público que autorizo en siete, plie-gos de -papel del Colegio Notarial, números veinte y un mil cien-to ochenta y seis, sus tres siguientes, yo el Notario doy fé. — José E. Marxuach. — Paul Van Syekel. — Miguel L. Arsuaga. — Emigdio S. Gi-norio. — Signado y firmado. — 'Santiago R. Palmer.
En su fecha libré primera copia al Señor Van Syekel en seis pliegos de papel del Colegio números 22, 766, y sus siguientes, doy fé.-^-Palmer. Es primera copia, conforme con el original de •su contenido,' que obra en mi protocolo general corriente bajo el número ciento cuarenta y nueve; en fe de ello y á pedimento de Don Emilio Montilla y Valdespino, la expido en siete pliegos de papel én la Ciudad de San Juan de Puerto Rico, á tres de Octubre de mil novecientos. *
Las objeciones liecbas por los abogados del apelante, contra la validez del traspaso de la hipoteca, cuyo traspa-so en algunos de los alegatos se llama cesión, son dos:
*187„ lo.-Era necesario tanto el consentimiento del deudor Montilla, que había dado la hipoteca, cuanto el del acree-dor hipotecario Marxuach, pára que fuera válido el tras-paso, ó á lo menos, para que produjera una subrogación.
2o. — No se ha hecho, en la escritura de traspaso, espe-cificación expresa de una subrogación, y dicho documen-to es, por consiguiente, ineficaz para producir una subro-gación, aunque tanto el dador de la hipoteca cuanto el acreedor hipotecario hayan consentido en ello.
En apoyo de su primera objeción, los abogados del ape-lante hacen referencia á los artículos 1126 y 1127 del Códi-go Civil, que no hablan de subrogaciones sino de pagos; y tratan el traspaso que Marxuach hizo de la hipoteca, en virtud de la orden de la Corte Provisional, como si fuese simplemente un recibo dado á Van Syckel por la cantidad que había pagado. La transacción no era un simple pago, y los artículos del Código Civil citados, no tienen aplica-ción al caso, objeto de la discusión.
Los Letrados defensores del apelante también citan los artículo 1177 y 1178 del Código Civil, que dicen lo que si-gue:
“Artículo 1177. — -La subrogación de un tercero en los derechos del acreedor no puede presumirse fuera de los casos expresa-mente mencionados en este Código.
En los demás casos será preciso establecerla con claridad para que produzca efecto.
Artículo 1178. — Se presumirá que hay subrogación:
3. Cuando un acreedor pague á otro acreedor preferente.
2. Cuando un tercero, no interesado en la obligación, pague con aprobación expresa ó tacita del deudor.
3. iCuando pague el que tenga interés en el cumplimiento de la obligación, salvo los efectos de la confusión en cuanto á la por-ción que le corresponda.
Estos artículos del Código 'Civil serían ciertamente aplicables, si se intentase presumir una subrogación de *188Van Syckel en los derechos de Marxuach, en virtud de la hipoteca. Pero este no es el caso aquí. No se insiste en una presunción, sino se sostiene que el traspaso de la hi-poteca mediante escritura debidamente otorgada, prueba la subrogación, con arreglo al artículo 152 de la Ley Hi-potecaria. Dicho artículo dice lo siguiente:
“Artículo 152. — JEl crédito hipotecario puede enagenarse ó ce-derse á un tercero en todo ó en parte, siempre que se haga en escritura pública de que se dé conocimiento al deudor, y que se inscriba en el Registro.”
Esta Ley no está en contradicción con el Código Civil, y no ha sido derogada ni modificada por el mismo. Los intereses del deudor ó dador de la hipoteca, quedan es-trictamente guardados por la segunda cláusula;-y la par-te á quien se traspasa la hipoteca es protegida por la ter-cera cláusula que le subroga en todos los derechos del transferente ó acreedor hipotecario. No es necesario el consentimiento del deudor, porque no se aumentan sus gravámenes, ni se extienden sus obligaciones. No hay necesidad de hacer en el instrumento mismo, una expresa especificación de la subrogación, porque la ley hace que se deduzca la subrogación, como conclusión legal, del mismo hecho del traspaso. No es necesario otro requisito sino el que se haga el traspaso mediante documento público del que tenga aviso el deudor, y que esté inscrito en el Re-gistro de la Propiedad. Resulta, pues, claramente, que la subrogación era completa.
Quinta. Los abogados del apelante sostienen que este Tribunal debe anular la venta efectuada con autorización judicial, en virtud de la demanda presentada por Van Syckel después de habérsele traspasado la hipoteca á este último; y pretenden que dicha venta fué el resultado de una confabulación, y que estuvo basada en una sentencia nula. Si hubo confabulación alguna, debe presentarse *189una prueba más eficaz de la que consta en los autos - traí-dos ante este Tribunal. La simple formación de una so-ciedad y la inscripción de documentos debidamente otor-gados, ó bien cualesquiera otros actos formales y legíti-mos, ejecutados por una ó varias personas, en el esfuerzo de proteger sus derechos ó fomentar sus beneficios pecu-niarios, no pueden considerarse como una confabulación, meramente porque los resultados sean perjudiciales á otra persona. Bajo el punto de vista desde el cual no-sotros miramos la sentencia dictada por el Tribunal, se-gún se ba indicado anteriormente, no puede considerár-sela como nula de manera que apoye la afirmación de los abogados del demandante. Siendo este nuestro parecer respecto á las razones alegadas para la nulación de la ven-ta efectuada con autorización judicial, debemos dejar dicha venta en pie, y no tocar los derechos adquiridos por los demandados en virtud de la misma.
• La sexta proposición con respecto á la ilegalidad y fal-ta de eficacia de las varias inscripciones de los diferentes documentos y decretos, seguiría como corolario de las an-teriores, si se las hubiese sostenido; pero como no se las considera sostenibles, las inscripciones de que se quejan los abogados del demandante, deben asimismo conside-rarse como válidas. Dichas inscripciones ó quedan en pie, ó resultan nulas con los documentos á que se refieren.
La objeción principal hecha por los referidos abogados contra dichas inscripciones, se dirige contra la del con-trato de arrendamiento á que se ha hecho referencia an-teriormente en la presente. No podemos hacer más para justificar aquel procedimiento, que hacer referencia al dictamen emitido con respecto á ese, asunto, por el Presi-dente de este Tribunal, cuando conoció del mismo, en vir-tud del recurso de apelación administrativo interpuesto contra la negativa del Registrador de la Propiedad, á ad-*190mitir díclio contrato de arrendamiento para su inscrip-ción.
Dicho dictámen tiene nuestra completa y formal apro-bación no obstante las críticas de qqe ha sido objeto. La carta del Comandante Militar que se halla unida á los autos de esta causa, no forma propiamente parte de los mis-mos, y no ha sido tomada en consideración.
Esto nos lleva al séptimo y último punto que los distin-guidos Letrados, defensores de Montilla, han presentado en su alegato impreso.
¿ Debía el Tribunal de Distrito haber tratado la presen-te demanda como una demanda de equidad, y haber re-suelto más de las cuestiones que se suscitan en el curso del litigio, que las consideradas en la sentencia contra la cual se ha interpuesto este recurso de apelación ^
Comparando la sentencia del Tribunal de Distrito con la petición contenida en la manifestación, aparecerá su-ficientemente el que no se ha descuidado ni desatendido á ninguna cuestión esencial presentada en las alegacio-nes ; y hasta donde puede verse, se ha observado sustan-cialmente el artículo 358 del antiguo Código de Enjuicia-miento Civil.
El artículo de la ley puertorriqueña en que está basa-da la primera parte de esta proposición, dice lo siguiente:
“Cuando no haya ley aplicable al caso, el Tribunal resolverá con-forme á equidad, que quiere decir que se tendrá en cuenta la ra-zón natural de acuerdo con los principios generales del derecho, y los usos y costumbres aceptados .y establecidos.”
Código Civil, art. 7, párrafo 2o. Bst. Iiev. de F. R., página 816.
En este punto, es importante averiguar cual era la na-turaleza de esta demanda en el Tribunal inferior y como ha llegado á este Tribunal. Si era un “action at Law” (demanda, para cuya decisión hay leyes aplicables al ca-so de que se trata en la misma) en el Tribunal inferior debe serlo en esta Corte. Si era,un “suit in equity” *191(pleito, para cuya decisión no Hay ley aplicable, j que se resuelve conforme á equidad) cuando fué resuelto por el Tribunal inferior debe serlo aquí. No podemos, bajo los Estatutos de Puerto Rico ni bajo ningún sistema de ju-risprudencia que conocemos, pasar, en la lista de causas, una causa del lado de la Ley al de la Equidad, después que dicha causa haya sido juzgada, oida y resuelta por el Tribunal de Distrito. Examinemos, pues, el escrito me-diante el cual se entabló la presente demanda, y después, los trámites y la sentencia final, basados en la misma.
Las partes esenciales del escrito dicen lo que sigue:
“Por todo lo expuesto suplico al Tribunal que habiéndome por presentada esta demanda con sus copias y á mí por parte en nom-bre de Don Emilio Montilla y Valdéspino, se sirva admitirla man-dándola sustanciar por los trámites del juicio declarativo ordina-rio con citación y emplazamiento de Don José E. Marxuach, de, Don Pablo Van Syckel y Paul y también de la sociedad agrícola P. Van Syckel y Comp., para que en término de veinte días-la con-testen: y en definitiva dictar sentencia declarando, nulas .las es-crituras de diez y seis de Marzo de 1900 en cuanto por ella se tras-pasa la garantía hipotecaria constituida á favor de Marxuach so-bre la hacienda Santa Cruz, la de lo. de Junio del mismo año de constitución de la sociedad demandada, en cuanto á ella se apor-tó como hipotecario un crédito que no lo era: nulas las inscrip-ciones por virtud de dichas escrituras practicadas en el Registro de la Propiedad: declarar que ni Pablo Van Syckel ni la socie-dad “P. Van Syckel y Compañía” han sido nunca acreedores hi-potecarios de Don Emilio Montilla como subrogados en los dere-chos de Don José E. Marxuach, y en su consecuencia que sólo tiene dicha sociedad una.acción personal contra el Señor Montilla para repetir contra él, por la cantidad en que haya podido beneficiar-le el pago que en su nombre hizo el socio Van Syckel á Marxuach: nulo el juicio ejecutivo hipotecario que la propia sociedad siguió contra mi defendido, nula la .adjudicación qrie á ella se hizo de la hacienda “‘Santa Cruz” y nulas también las inscripciones que por virtud de la. adjudicación hayan sido hechas en el Registro de la Propiedad: declarar extinguidas con arreglo á ley las hipo-tecas constituidas sobre el fundo Santa Cruz á favor dé Marxuach, disponiendo la cancelación de las inscripciones de dichas hipóte-*192cas; condenar á PC Van Syckel y Compañía á indemnizar los da-ños y perjuicios que baya causado por el ejecutivo que indebidamente tramitó, y al pago 'de las costas.
1. Otrosí: Solicito que en su oportunidad se abra este juicio á prueba, y
.Suplico al Tribunal se-sirva tener por hecha-esta manifestación.
2. Otrosí: Como en este juicio se reclama la nulidad del jui-cio ejecutivo hipotecario seguido por P. Van Syckel y Compañía contra Don Emilio Montilla y por ende la nulidad de la adju-dicación de la hacienda Santa Cruz y de la -inscripción de la misma en- el Registro de la Propiedad de San Juan, se está en el caso de hacer aplicación del artículo 88 del Reglamento de la vi-gente Ley Hipotecaria, y en su consecuencia,
Suplico al Tribunal que con la urgencia que el caso requiere se libre por mi conducto oficio al Sr. Registrador de la Propiedad de San Jq-an poniendo en su conocimiento la nulidad recial viada y orden-ando que dentro del plazo que dicho artículo señala pon-ga la correspondiente nota marginal de nulidad á la inscripción de la adjudicación de la hacienda “Santa Cruz", cuya .descripción consta en esta demanda, y la que se describirá convenientemente en el oficio que se librare.
3. Otrosí: Como Don José E. Marxuach y la sociedad agrícola “P. Van Syckel y Compañía” tienen su domicilio en esta Ciudad, por mi conducto debe librarse carta-orden al Juzgado Municipal de San .Francisco para su citación entendiéndose la de la Socie-dad demandada con cualquiera de los gestores de la mercantil “So-brinos de Ezquiaga”, porque á su vez lo son de la agrícola contra la presente se dirige.
-Suplico al Tribunal se sirva disponer se libre y se me entre-gue la carta-orden que intereso.
4. Otrosí: Don Pablo Van Syckel y Paul ha de ser citado por su derecho propio, y como ignoro su- actual residencia, debe serlo po-r medio de edictos que se publicarán en cualquier periódico de la localidad, por lo cual suplico al Tribunal ordene al Sr. 'Secre-
. taño que expida y ne entregue para su inserción en algún pe-riódico local el edicto para la citación de Don Pablo Van Syckel y Paul.”
La presente, al igual de todas las demás demandas ante los Tribunales de Puerto Rico, debe considerarse como demanda deducida con arreglo á los Códigos j no es, ha-*193blando en sentido estricto, ni un action at Law ni un ‘ ‘ suit in Equity. ”
Lo bay gran diferencia en nuestro anterior Código de Enjuiciamiento Civil, y absolutamente ninguna en el actual, entre tales demandas y las entabladas con arreglo al Código de California. Lo que el Sr. Pomeroy dice de las demandas deducidas con arreglo á aquel Código, es' aplicable á las nuestras, á saber:
“Todas las formas de demanda basadas en la Ley común, que-dan abolidas, y se establece una acción civil para todos los fines de reparación: sin embargo, los procedimientos eu esta acción civil podrán ser (1) ú ordinarios, ó (2) equitativos. El deman-dante podrá seguir su demanda mediante procedimientos equitati-vos en todos los asuntos para los cuales eran competentes los Tribunales de equidad, antes de la adopción del Código, y deberá .pro-ceder así eu todos los casos para los' cuales era exclusiva tal com-petencia. En todos los demás casos el demandante debe seguir su de-manda mediante los procedimientos ordinarios. El demandante 'in-dica mediante la fórmula “en procedimientos ordinarios”, ó “en procedimientos de equidad”, puesta al principio de su petición ó demanda, la clase á que ésta pertenezca. Las disposiciones del Código que regulan el modo de seguir las demandas se refieren á ambas clases de procedimiento, á no ser que conste expresamente lo contrario. En efecto, la única distinción verdadera que existe entre dichas clases de procedimientos, es que hay que inscribir las respectivas causas en diferentes listas 'del Tribunal: de mane-ra que los pleitos de una clase, sean juzgados por el Jurado, mien-tras que los de la otra, son juzgados por el Juez sin jurado, y (pie puede practicarse la prueba en procedimientos equitativas, mediante deposición, en lugar de examen oral en plena audiencia.”
Pomeroy on Cal. ‘Code p. 6.
Por supuesto, el último párrafo respecto á Jurados, no tiene aplicación aquí, donde no tenemos jurados en cau-sas civiles.
La única referencia á equidad, que se bace en nuestros Códigos, se encuentra en el artículo 7 del Código Civil adoptado en lo. de Marzo de 1902. -Dicho artículo es co-mo sigue:
*194“Cuando no baya ley aplicable al caso, el Tribunal resolverá con-forme á equidad, que quiere decir que se tendrá en cuenta la ra-zón natura] de acuerdo con los principios generales de derecho, y los usos y costumbres aceptados y establecidos.”
Esta disposición no puede considerarse como adop-tando ó estableciendo un sistema de equidad. Un sistema de jurisprudencia de equidad, tal como el que se adminis-tra en las Cortes Federales de los Estados Unidos, y en algunos do los Tribunales de Estado, no cabe en el siste-ma de leyes puesto en vigor y practicado en los Tribuna-les Insulares, de Puerto Rico. Es de presumirse que los abogados del apelante solo tuvieron la intención de insis-tir en que el Tribunal debía aplicar á esta causa los prin-cipios de justicia universalmente reconocidos y aproba-dos por las ilustradas conciencias de todas las personas honradas y observantes de las leyes.
Pero, si los distinguidos Letrados realmente sostienen que los principios de equidad deben ser aplicados á ésta causa,, deben procurar que su cliente se halle dentro de sus reglas, induciéndole primero á que él ejerza la equi-dad para que pueda después solicitarla con éxito. Esto lo obligaría á ofrecer á Van Syckel el dinero pagado á Marxuach, por el traspaso de la hipoteca sobre la hacienda Santa Cruz, con todos los intereses devengados por dicha cantidad. Nada que no fuera esto, sería justo, j si el apelado se negare á recibir el dinero, el apelante debie-ra depositarlo en el Tribunal, sujeto á su reclamación. Entonces podría exigir qüe se cancelase la hipoteca, y es-taría en el caso de poder atacar el contrato de arrenda-miento, si lo deseaba hacer. Mientras no haya dado este primer paso, es innecesario trazar el camino que habría de seguir después.
.Pero no se nos exige, por el citado artículo del Código Civil, que apliquemos los principios de equidad, excepto en los casos en que no existan leyes escritas. Según núes-*195tro jiarecer respecto al jiresente caso, las leyes escritas de Puerto Rico son amplias para guiarnos en la determi-nación de los derechos de las partes. Los Tribunales han dedicado mucho tiempo y atención al estudio é interpre-tación de estas leyes y su aplicación á las varias causas entabladas por las partes empeñadas en este litigio; y no se encuentra ningún error esencial en la sentencia del Tribunal de Distrito, que se nos ha presentado para su revisión y que se nos pide revoquemos. Cualesquiera mo-lestias que haya sufrido el apelante, deben atribuirse no á su opresión por parte de otros, ni á errores por parte de los Tribunales, sino á su propio descuido y falta de previ-sión en los negocios. Contra éstos no tiene remedio este Tribunal.

G on fin) lacla.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados Hernández, Higueras y Wolf.